Exhibit 99.1 Contact: Michael J. Culotta Executive Vice President and Chief Financial Officer (502) 627-7475 PHARMERICA REPORTS STRONG RESULTS FOR THE FOURTH QUARTER OF 2011 AND YEAR ENDED DECEMBER 31, 2011 4Q Adjusted EBITDA Increases 55% 4Q Adjusted Earnings Per Share Increase 75% 4Q Adjusted EBITDA Margin Increases to 5.6% Company Announces 2012 Earnings Guidance LOUISVILLE, Kentucky (February 9, 2012) – PharMerica Corporation (NYSE: PMC), a national provider of institutional pharmacy and hospital pharmacy management services, today reported its financial results for the fourth quarter of 2011 and year ended December 31, 2011. Commenting on the Company’s results for the fourth quarter, Gregory S. Weishar, PharMerica Corporation’s Chief Executive Officer, said, “Fourth quarter’s strongresults clearly demonstrate PharMerica’s potential as we continue to benefit from improved purchasing terms and the accelerating conversion of brand drugs to generics.We are extremely pleased with our employees’ dedication and performance during the past six months; service levels are at an all time high, and we are making excellent progress on our strategic initiatives, which are focused on improving client retention and operating margins.We emerged from the distraction of Omnicare’s hostile tender offer as a stronger company with a laser focus on driving customer value.Looking forward, we see continued improvements in client retention, margin expansion and a very favorable acquisition climate.The most recent acquisition of Pharmacy Management Group, which we completed at the end of 2011, solidifies our market presence in Ohio and Pennsylvania.We are confident that our strategic initiatives will continue to provide outstanding value to PharMerica shareholders during 2012 and beyond.” The results for the fourth quarter and year are set forth below: Ø Key Comparisons of Fourth Quarters Ended December 31, 2011 and 2010: ● Revenues for the fourth quarter of 2011 were $495.6 million compared with $491.5 million for the fourth quarter of 2010, an increase of 0.8%. ● Net income for the fourth quarter of 2011 was $7.9 million, or $0.27 per diluted common share, compared with $4.7 million, or $0.16 per diluted common share, for the same period in 2010.Adjusted earnings per diluted common share were $0.35 in 2011 compared with $0.20 in 2010, an increase of 75.0%. -MORE- PMC Reports Results for the Fourth Quarter of 2011 and Year Ended December 31, 2011 Page 2 February 9, 2012 ● Cash flows provided by operating activities were $14.5 million compared with $29.4 million in the prior year.The reduction in cash flows was primarily due to timing changes for the purchase of inventories and an increase in rebate receivables due to the renegotiated Prime Vendor Agreement.After consideration of these two factors, adjusted cash provided by operating activities would have been $31.8 million in the fourth quarter of 2011, an increase of $2.4 million from the prior year. ● Adjusted EBITDA for the quarter was $27.6 million compared with $17.8 million in the prior year, an increase of 55.1%. Ø Key Comparisons of Years Ended December 31, 2011 and 2010: ● Revenues for the year ended December 31, 2011, were $2,081.1 million compared with $1,847.3 million for the same period of 2010, an increase of 12.7%. ● Net income for the year ended December 31, 2011, was $23.4 million, or $0.79 per diluted common share, compared with $19.2 million, or $0.64 per diluted common share, for the same period of 2010.Adjusted earnings per diluted common share were $1.20 for the year ended December 31, 2011, compared with $0.93 in 2010, an increase of 29.0%. ● Cash flows provided by operating activities were $26.8 million compared with $98.2 million in the prior year.The reduction in cash flows was due primarily to timing changes and frequency of payments for the purchase of inventories, an increase in rebate receivables as a result of the renegotiated Prime Vendor Agreement and an adjustment to Chem Rx’s payment terms.Adjusted cash provided by operating activities would have been $126.5 million on a comparable basis. ● Adjusted EBITDA for 2011 was $98.5 million compared with $78.5 million in the prior year, an increase of 25.5%. Fiscal 2012 Earnings Guidance The Company announced its fiscal 2012 earnings guidance range as follows: (in millions, except per share data) Ranges Revenues $1,915.0 – $1,950.0 Adjusted EBITDA $93.0 – $102.0 Depreciation and amortization expense $31.0 - $29.0 Interest expense, net $9.8 - $9.6 Tax rate 40.6% - 40.4% Adjusted net income $31.0 - $37.8 Adjusted diluted earnings per common share $1.05 - $1.28 Common and common equivalent shares outstanding As is normal practice, the fiscal 2012 earnings guidance does not consider any integration, merger and acquisition related costs or other related charges the Company may incur, including but not limited to the application of new accounting pronouncements or other non-recurring charges.Also, the guidance does not consider any impairment charges, the potential impact of the tender offer by Omnicare, Inc., or the expected conversion to Average Manufacturers Price (“AMP”) because the effect of these items cannot be reasonably estimated at this time. -MORE- PMC Reports Results for the Fourth Quarter of 2011 and Year Ended December 31, 2011 Page 3 February 9, 2012 Conference Call Management will hold a conference call to review the financial results for the fourth quarter and year ended December 31, 2011, on February 10, 2012, at 10:00 a.m. Eastern Time.To access the live webcast, visit the Investor Relations section of the Company’s website at www.pharmerica.com or go to www.earnings.com.To access a telephonic replay of the call, which will be available one hour after the conclusion of the call through February 24, 2012, please dial 1-888-286-8010 (617-801-6888 if calling from outside the U.S.) and use passcode 81497328. About PharMerica PharMerica Corporation is a leading institutional pharmacy services company servicing healthcare facilities in the United States.As of December 31, 2011, PharMerica operated 95 institutional pharmacies in 44 states.PharMerica’s customers are institutional healthcare providers, such as nursing centers, assisted living facilities, hospitals and other long-term care providers.The Company also provides pharmacy management services to long-term care hospitals. Forward-looking Statements This press release contains “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, which reflect the Company’s current estimates, expectations and projections about its future results, performance, prospects and opportunities.Forward-looking statements include, among other matters, the information concerning the Company’s “guidance” and possible future results of operations, the strength of the Company’s financial performance during 2012, the impact of the brand to generic drug conversions on the Company, the Company’s ability to identify and consummate future acquisitions, the Company’s ability to deliver outstanding value to its shareholders, the Company’s earnings growth potential, improvements in the Company’s client retention, margin expansion and a favorable acquisition climate, and the Company’s continued pursuant of its strategic initiatives including those focused on client retention and operating margins.Forward-looking statements include statements that are not historical facts and can be identified by forward-looking words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “plan,” “may,” “should,” “will,” “would,” “project” and similar expressions.These forward-looking statements are based upon information currently available to us and are subject to a number of risks, uncertainties and other factors that could cause the Company’s actual results, performance, prospects or opportunities to differ materially from those expressed in, or implied by, these forward-looking statements.Important factors that could cause the Company’s actual results to differ materially from the results referred to in the forward-looking statements we make in this press release are included in the Risk Factors section set forth in the Company’s Annual Report on Form 10-K filed with the SEC and in other reports, including Quarterly Reports on Form 10-Q filed with the SEC by the Company, and also include the outcome of, or developments concerning, the tender offer by Omnicare, Inc.; other potential commercial or business combination proposals that have or may be received in the future; the outcome of any litigation related to the tender offer by Omnicare, Inc. or any other offer or proposal and the Board’s recommendation to the shareholders concerning the tender offer by Omnicare, Inc. You are cautioned not to place undue reliance on any forward-looking statements, all of which speak only as of the date of this press release.Except as required by law, we undertake no obligation to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date of this press release or to reflect the occurrence of unanticipated events.All subsequent written and oral forward-looking statements attributable to us or any person acting on the Company’s behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this press release and in the Risk Factors section set forth in the Company’s Annual Report on Form 10-K filed with the SEC and in other reports filed with the SEC by the Company. -MORE- PMC Reports Results for the Fourth Quarter of 2011 and Year Ended December 31, 2011 Page 4 February 9, 2012 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED INCOME STATEMENTS (In millions, except share and per share amounts) Three Months Ended December 31, Year Ended December 31, Amount % of Revenue Amount % of Revenue Amount % of Revenue Amount % of Revenue Revenues $ % $ % $ % $ % Cost of goods sold Gross profit Selling, general and administrative expenses Amortization expense Impairment of intangible assets – Integration, merger and acquisition related costs and other charges Operating income Interest expense, net Income before income taxes Provision for income taxes Net income $ % $ % $ % $ % Three Months Ended December 31, Year Ended December 31, Earnings per common share: Basic $ Diluted $ Shares used in computing earnings per common share: Basic Diluted -MORE- PMC Reports Results for the Fourth Quarter of 2011 and Year Ended December 31, 2011 Page 5 February 9, 2012 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In millions, except share and per share amounts) (As Adjusted) Dec. 31, Dec. 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Deferred tax assets, net Prepaids and other assets Equipment and leasehold improvements Accumulated depreciation ) ) Deferred tax assets, net Goodwill Intangible assets, net Other $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Salaries, wages and other compensation Current portion of long-term debt – Other accrued liabilities Long-term debt Other long-term liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.01 par value per share; 1,000,000 shares authorized and no shares issued at December 31, 2010, and December 31, 2011 – – Common stock, $0.01 par value per share; 175,000,000 shares authorized; 30,696,261 and 30,794,000 shares issued as ofDecember31, 2010, and December 31, 2011, respectively Capital in excess of par value Retained earnings Treasury stock at cost, 1,336,817 shares and 1,350,128 shares at December 31, 2010, and December 31, 2011, respectively ) ) $ $ -MORE- PMC Reports Results for the Fourth Quarter of 2011 and Year Ended December 31, 2011 Page 6 February 9, 2012 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) Three Months Ended December 31, Year Ended December 31, Cash flows provided by (used in) operating activities: Net income $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Amortization Impairment charge – – – Integration, merger and acquisition related costs and other charges – Stock-based compensation Amortization of deferred financing fees Deferred income taxes Loss on disposition of equipment ) Other – – Change in operating assets and liabilities: Accounts receivable, net Inventory ) ) Prepaids and other assets ) ) ) Accounts payable ) ) Salaries, wages and other compensation ) ) ) Other accrued liabilities ) ) ) Net cash provided by operating activities Cash flows provided by (used in) investing activities: Purchases of equipment and leasehold improvements ) Acquisitions, net of cash acquired ) Cash proceeds from sale of assets Net cash used in investing activities ) Cash flows provided by (used in) financing activities: Repayments of long-term debt – – – ) Proceeds from long-term debt – – – Net activity of long-term revolving credit facility Payment of debt issuance costs – – – ) Repayments of capitallease obligations ) Issuance of common stock – – Treasury stock at cost ) Tax benefit from stock-based compensation – – – Net cash provided by (used in) financing activities ) Change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Supplemental information: Cash paid for interest $ Cash paid for taxes $
